Exhibit 10.1

 

CONCEPTUS, INC.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

ARTICLE 1.

 

PURPOSE

 

The purpose of the Conceptus, Inc. 2010 Equity Incentive Award Plan (as amended
from time to time, the “Plan”) is to promote the success and enhance the value
of Conceptus, Inc. (the “Company”) by linking the personal interests of the
members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders.  The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

 

ARTICLE 2.

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1                                 “Award” means an Option, a Restricted Stock
award, a Stock Appreciation Right award, a Performance Share award, a
Performance Stock Unit award, a Dividend Equivalents award, a Stock Payment
award, a Deferred Stock award, a Restricted Stock Unit award, a Performance
Bonus Award or a Performance-Based Award granted to a Participant pursuant to
the Plan.

 

2.2                                 “Award Agreement” means any written
agreement, contract, or other instrument or document evidencing an Award,
including through electronic medium.

 

2.3                                 “Board” means the Board of Directors of the
Company.

 

2.4                                 “Change in Control” means and includes each
of the following:

 

(a)                                  A transaction or series of transactions
(other than an offering of Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company

 

--------------------------------------------------------------------------------


 

possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.4(a) or Section 2.4(c)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     Which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.4(c)(ii) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction; or

 

(d)                                 The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto. In addition, if a Change in Control constitutes a payment event with
respect to any Award which provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in this
Section 2.5 with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent required
by Section 409A of the Code.

 

2.5                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2

--------------------------------------------------------------------------------


 

2.6                                 “Committee” means the committee of the Board
described in Article 13.

 

2.7                                 “Company” has the meaning given in
Article 1.

 

2.8                                 “Consultant” means any consultant or adviser
if: (a) the consultant or adviser renders bona fide services to the Company or
any Subsidiary; (b) the services rendered by the consultant or adviser are not
in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities; and (c) the consultant or adviser is a natural person.

 

2.9                                 “Covered Employee” means an Employee who is,
or could be, a “covered employee” within the meaning of Section 162(m) of the
Code.

 

2.10                           “Deferred Stock” means a right to receive a
specified number of shares of Stock during specified time periods pursuant to
Section 8.5.

 

2.11                           “Director” means a member of the Board, or as
applicable, a member of the board of directors of a Subsidiary.

 

2.12                           “Disability” means that the Participant qualifies
to receive long-term disability payments under the Company’s long-term
disability insurance program, as it may be amended from time to time.

 

2.13                           “Dividend Equivalents” means a right granted to a
Participant pursuant to Section 8.3 to receive the equivalent value (in cash or
Stock) of dividends paid on Stock.

 

2.14                           “DRO” means a domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended from time to time, or the rules thereunder.

 

2.15                           “Effective Date” has the meaning set forth in
Section 14.1.

 

2.16                           “Eligible Individual” means any person who is an
Employee, a Consultant or an Independent Director, as determined by the
Committee.

 

2.17                           “Employee” means any officer or other employee
(as defined in accordance with Section 3401(c) of the Code) of the Company or
any Subsidiary.

 

2.18                           “Equity Restructuring” means a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, or recapitalization through a large, nonrecurring cash
dividend, that affects the shares of Stock (or other securities of the Company)
or the share price of Stock (or other securities) and causes a change in the per
share value of the Stock underlying outstanding Awards.

 

2.19                           “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

2.20                           “Fair Market Value” means, as of any given date,
(a) if Stock is traded on any established stock exchange, the closing price of a
share of Stock as reported in the Wall Street

 

3

--------------------------------------------------------------------------------


 

Journal (or such other source as the Company may deem reliable for such
purposes) for such date, or if no sale occurred on such date, the first trading
date immediately prior to such date during which a sale occurred; or (b) if
Stock is not traded on an exchange but is quoted on a national market or other
quotation system, the last sales price on such date, or if no sales occurred on
such date, then on the date immediately prior to such date on which sales prices
are reported; or (c) if Stock is not publicly traded, the fair market value
established by the Committee acting in good faith.

 

2.21                           “Full Value Award” means a Restricted Stock
award, a Performance Share award, a Performance Stock Unit award, a Stock
Payment award, a Dividend Equivalents award, a Deferred Stock award, a
Restricted Stock Unit award, a Performance Bonus Award or a Performance-Based
Award.

 

2.22                           “Incentive Stock Option” means an Option that is
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

 

2.23                           “Independent Director” means a Director of the
Company who is not an Employee.

 

2.24                           “Independent Director Equity Compensation Policy”
shall have the meaning set forth in Article 12.

 

2.25                           “Non-Employee Director” means a Director of the
Company who qualifies as a “Non-Employee Director” as defined in
Rule 16b-3(b)(3) under the Exchange Act, or any successor rule.

 

2.26                           “Non-Qualified Stock Option” means an Option that
is not intended to be an Incentive Stock Option.

 

2.27                           “Option” means a right granted to a Participant
pursuant to Article 5 of the Plan to purchase a specified number of shares of
Stock at a specified price during specified time periods.  An Option may be
either an Incentive Stock Option or a Non-Qualified Stock Option.

 

2.28                           “Participant” means any Eligible Individual who,
as a Director, Consultant or Employee, has been granted an Award pursuant to the
Plan.

 

2.29                           “Performance-Based Award” means an Award granted
to selected Covered Employees pursuant to Section 8.7, but which is subject to
the terms and conditions set forth in Article 9. All Performance-Based Awards
are intended to qualify as Qualified Performance-Based Compensation.

 

2.30                           “Performance Bonus Award” has the meaning set
forth in Section 8.7.

 

2.31                           “Performance Criteria” means the criteria that
the Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period.  The Performance
Criteria that will be used to establish Performance Goals are limited to the
following: net earnings (either before or after interest, taxes, depreciation
and amortization), economic value-added, sales or revenue, net income (either

 

4

--------------------------------------------------------------------------------


 

before or after taxes), operating earnings, cash flow (including, but not
limited to, operating cash flow and free cash flow), cash flow return on
capital, return on net assets, return on stockholders’ equity, return on assets,
return on capital, stockholder returns, return on sales, gross or net profit
margin, productivity, expense, margins, operating efficiency, customer
satisfaction, working capital, earnings per share, price per share of Stock, and
market share, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group. 
The Committee shall define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Participant.

 

2.32                           “Performance Goals” means, for a Performance
Period, the goals established in writing by the Committee for the Performance
Period based upon the Performance Criteria.  Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
division, network, business unit, or an individual.  The Committee, in its
discretion, may, within the time prescribed by Section 162(m) of the Code,
adjust or modify the calculation of Performance Goals for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants (a) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development, or (b) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.

 

2.33                           “Performance Period” means the one or more
periods of time, which may be of varying and overlapping durations, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, an Award.

 

2.34                           “Performance Share” means a right granted to a
Participant pursuant to Section 8.1, to receive Stock, the payment of which is
contingent upon achieving certain Performance Goals or other performance-based
targets established by the Committee.

 

2.35                           “Performance Stock Unit” means a right granted to
a Participant pursuant to Section 8.2, to receive Stock, the payment of which is
contingent upon achieving certain Performance Goals or other performance-based
targets established by the Committee.

 

2.36                           “Permitted Transferee” shall mean, with respect
to a Participant, any “family member” of the Participant, as defined under the
instructions to use of the Form S-8 Registration Statement under the Securities
Act, after taking into account any state, federal, local or foreign tax and
securities laws applicable to transferable Awards.

 

2.37                           “Plan” has the meaning set forth in Article 1.

 

2.38                           “Prior Plans” means, collectively, the following
plans of the Company: the Conceptus, Inc. Equity Incentive Plan, the
Conceptus, Inc. Twelfth Amended and Restated 2001 Equity Incentive Plan and the
Conceptus, Inc. Amended and Restated 2002 Non-Qualified Stock Option Plan, in
each case as such plan may be amended from time to time.

 

5

--------------------------------------------------------------------------------


 

2.39                           “Qualified Performance-Based Compensation” means
any compensation that is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code and which is
subject to the terms and conditions set forth in Article 9.

 

2.40                           “Restricted Stock” means Stock awarded to a
Participant pursuant to Article 6 that is subject to certain restrictions and
may be subject to risk of forfeiture.

 

2.41                           “Restricted Stock Unit” means an Award granted
pursuant to Section 8.6.

 

2.42                           “Securities Act” means the Securities Act of
1933, as amended.

 

2.43                           “Stock” means the common stock of the Company,
par value $0.003 per share, and such other securities of the Company that may be
substituted for Stock pursuant to Article 11.

 

2.44                           “Stock Appreciation Right” or “SAR” means a right
granted pursuant to Article 7 to receive a payment equal to the excess of the
Fair Market Value of a specified number of shares of Stock on the date the SAR
is exercised over the Fair Market Value on the date the SAR was granted as set
forth in the applicable Award Agreement.

 

2.45                           “Stock Payment” means a payment in the form of
shares of Stock granted pursuant to Section 8.4 as part of any bonus, deferred
compensation or other arrangement.

 

2.46                           “Subsidiary” means any “subsidiary corporation”
as defined in Section 424(f) of the Code and any applicable regulations
promulgated thereunder or any other entity of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

 

2.47                           “Substitute Awards” means Awards granted or
shares of Stock issued by the Company in assumption of, or in substitution or
exchange for, awards previously granted, or the right or obligation to make
future awards, in each case by a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combined.

 

2.48                           “Successor Entity” has the meaning given in
Section 2.4(c)(i).

 

ARTICLE 3.

 

SHARES SUBJECT TO THE PLAN

 

3.1                                 Number of Shares.

 

(a)                                  Subject to Article 11 and Sections 3.1(b),
(c) and (d), the maximum aggregate number of shares of Stock that may be issued
or delivered under the Plan is (i) 3,000,000 shares of Stock plus (ii) that
number of shares of Stock that as of March 31, 2010 are available for issuance
under the Prior Plans plus (iii) that number of shares of Stock that are subject
to equity awards granted under the Prior Plans which were outstanding as of
March 31, 2010 and thereafter terminate, expire, lapse or are forfeited for any
reason and which following

 

6

--------------------------------------------------------------------------------


 

the termination, expiration, lapse or forfeiture of such awards do not again
become available for issuance under the Prior Plans; provided, however, that
such aggregate number of shares of Stock available for issuance under the Plan
shall be reduced by two (2) shares for each share of Stock delivered in
settlement of any Full Value Award.  The aggregate number of shares of Stock
available for issuance under the Prior Plans as of March 31, 2010 was 152,259,
the aggregate number of shares of Stock subject to outstanding awards under the
Prior Plans as of March 31, 2010 was 10,128,105, and, accordingly, the total
number of shares of Stock in the preceding sentence shall not exceed 13,280,634.

 

(b)                                 If an award granted under a Prior Plan or an
Award is forfeited (including a repurchase of an unvested Award upon a
Participant’s termination of service at a price equal to the par value of the
Stock subject to the Award) or expires, the shares of Stock subject to such
Award or award under the Prior Plan shall, to the extent of such forfeiture or
expiration, again be available for Awards under the Plan, subject to
Section 3.1(d) below.  Notwithstanding anything to the contrary contained
herein, the following shares of Stock shall not be added to the shares of Stock
authorized for grant under paragraph (a) of this Section: (i) shares of Stock
tendered by the Participant or withheld by the Company in payment of the
purchase price of an Option or an option granted under a Prior Plan, (ii) shares
of Stock tendered by the Participant or withheld by the Company to satisfy any
tax withholding obligation with respect to an Award or an award granted under a
Prior Plan, and (iii) shares of Stock subject to a Stock Appreciation Right (or
a stock appreciation right from a Prior Plan) that are not issued in connection
with the stock settlement of the Stock Appreciation Right (or a stock
appreciation right from a Prior Plan) on exercise thereof.  Notwithstanding the
provisions of this Section 3.1(b), no shares of Stock may again be optioned,
granted or awarded if such action would cause an Incentive Stock Option to fail
to qualify as an incentive stock option under Section 422 of the Code.

 

(c)                                  Substitute Awards shall not reduce the
shares of Stock authorized for grant under the Plan or authorized for grant to a
Participant in any calendar year.  Additionally, in the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares of Stock authorized for
grant under the Plan; provided that Awards using such available shares shall not
be made after the date awards or grants could have been made under the terms of
the pre-existing plan, absent the acquisition or combination, and shall only be
made to individuals who were not Employees, Consultants or Directors prior to
such acquisition or combination.

 

(d)                                 Any shares of Stock that again become
available for grant pursuant to this Section 3 shall be added back as (i) one
(1) share of stock if such shares of Stock were subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under the Prior Plans and (ii) as two (2) shares of Stock if such
shares of Stock were subject to Full Value Awards or awards other than options
or stock appreciation rights granted under the Prior Plans.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary in
this Section 3, or elsewhere in this Plan, but subject to adjustment pursuant to
Article 11 of the Plan, the aggregate number of shares of Stock actually issued
or transferred by the Company upon the exercise of Incentive Stock Options shall
not exceed 13,280,634 shares of Stock.

 

3.2                                 Stock Distributed.  Any Stock distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Stock, treasury Stock or Stock purchased on the open market.

 

3.3                                 Limitation on Number of Shares Subject to
Awards.  Notwithstanding any provision in the Plan to the contrary, and subject
to Article 11, the maximum number of shares of Stock with respect to one or more
Awards that may be granted to any one Participant during any calendar year shall
be 800,000 shares of Stock.  The maximum amount that may be paid in cash to any
one Participant during any calendar year with respect to any Performance-Based
Award (including, without limitation, any Performance Bonus Award) shall be
$2,000,000.

 

ARTICLE 4.

 

ELIGIBILITY AND PARTICIPATION

 

4.1                                 Eligibility.  Each Eligible Individual shall
be eligible to be granted one or more Awards pursuant to the Plan.

 

4.2                                 Participation.  Subject to the provisions of
the Plan, the Committee may, from time to time, select from among all Eligible
Individuals, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.  No Eligible Individual shall have any right to
be granted an Award pursuant to this Plan.

 

4.3                                 Foreign Participants.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and its Subsidiaries operate or have Eligible
Individuals, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which Subsidiaries shall be covered by the Plan;
(ii) determine which Eligible Individuals outside the United States are eligible
to participate in the Plan; (iii) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws; (iv) establish subplans and modify exercise procedures
and other terms and procedures, to the extent such actions may be necessary or
advisable (any such subplans and/or modifications shall be attached to this Plan
as appendices); provided, however, that no such subplans and/or modifications
shall increase the share limitations contained in Sections 3.1 and 3.3 of the
Plan; and (v) take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals.  Notwithstanding the foregoing, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Exchange Act, the Code, any securities law or governing
statute or any other applicable law.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 5.

 

STOCK OPTIONS

 

5.1                                 General.  The Committee is authorized to
grant Options to Eligible Individuals on the following terms and conditions:

 

(a)                                  Exercise Price.  The exercise price per
share of Stock subject to an Option shall be determined by the Committee and set
forth in the Award Agreement; provided, that, subject to Section 5.2(c), the
exercise price for any Option shall not be less than 100% of the Fair Market
Value of a share of Stock on the date of grant.  Notwithstanding the foregoing,
Options that are Substitute Awards may be granted with a per share exercise
price other than as required in the preceding sentence.

 

(b)                                 Time and Conditions of Exercise.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part; provided that the term of any Option granted under the Plan
shall not exceed seven (7) years.  The Committee shall also determine the
Performance Criteria, other specific performance criteria or other conditions,
if any, that must be satisfied before all or part of an Option may be exercised.

 

(c)                                  Payment.  The Committee shall determine the
methods by which the exercise price of an Option may be paid and the form of
payment, including, without limitation: (i) cash, (ii) shares of Stock held for
such period of time as may be required by the Committee and having a Fair Market
Value on the date of delivery equal to the aggregate exercise price of the
Option or exercised portion thereof, or (iii) other property acceptable to the
Committee (including through the delivery of a notice that the Participant has
placed a market sell order with a broker with respect to shares of Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company upon settlement of such sale). 
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option, or continue any extension of credit with respect to the exercise
price of an Option with a loan from the Company or a loan arranged by the
Company in violation of Section 13(k) of the Exchange Act.

 

(e)                                  Evidence of Grant.  All Options shall be
evidenced by an Award Agreement between the Company and the Participant.  The
Award Agreement shall include such additional provisions as may be specified by
the Committee.

 

5.2                                 Incentive Stock Options.  Incentive Stock
Options shall be granted only to Employees and the terms of any Incentive Stock
Options granted pursuant to the Plan, in addition to the requirements of
Section 5.1, must comply with the provisions of this Section 5.2.

 

9

--------------------------------------------------------------------------------


 

(a)                                  Expiration.  Subject to Section 5.2(c), an
Incentive Stock Option shall expire and may not be exercised to any extent by
anyone after the date seven (7) years from the date it is granted, unless an
earlier time is set in the Award Agreement.

 

(b)                                 Dollar Limitation.  The aggregate Fair
Market Value (determined as of the time the Option is granted) of all shares of
Stock with respect to which Incentive Stock Options are first exercisable by a
Participant in any calendar year may not exceed $100,000 or such other
limitation as imposed by Section 422(d) of the Code, or any successor
provision.  To the extent that Incentive Stock Options are first exercisable by
a Participant in excess of such limitation, the excess shall be considered
Non-Qualified Stock Options.

 

(c)                                  Ten Percent Owners.  An Incentive Stock
Option shall be granted to any individual who, at the date of grant, owns stock
possessing more than ten percent of the total combined voting power of all
classes of Stock of the Company only if such Option is granted at a price that
is not less than 110% of Fair Market Value on the date of grant and the Option
is exercisable for no more than five years from the date of grant.

 

(d)                                 Notice of Disposition.  The Participant
shall give the Company prompt notice of any disposition of shares of Stock
acquired by exercise of an Incentive Stock Option within (i) two years from the
date of grant of such Incentive Stock Option or (ii) one year after the transfer
of such shares of Stock to the Participant.

 

(e)                                  Right to Exercise.  During a Participant’s
lifetime, an Incentive Stock Option may be exercised only by the Participant.

 

(f)                                    Failure to Meet Requirements.  Any Option
(or portion thereof) purported to be an Incentive Stock Option, which, for any
reason, fails to meet the requirements of Section 422 of the Code shall be
considered a Non-Qualified Stock Option.

 

ARTICLE 6.

 

RESTRICTED STOCK AWARDS

 

6.1                                 Grant of Restricted Stock.  The Committee is
authorized to make Awards of Restricted Stock to any Eligible Individual
selected by the Committee in such amounts and subject to such terms and
conditions as determined by the Committee.  All Awards of Restricted Stock shall
be evidenced by an Award Agreement and shall be subject to Article 10.

 

6.2                                 Issuance and Restrictions.  Restricted Stock
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock) and may be linked to any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee.  These restrictions may lapse separately or in combination at such
times, pursuant to such circumstances, in such installments, or otherwise, as
the Committee determines at the time of the grant of the Award or thereafter.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 7.

 

STOCK APPRECIATION RIGHTS

 

7.1                                 Grant of Stock Appreciation Rights.

 

(a)                                  A Stock Appreciation Right may be granted
to any Eligible Individual selected by the Committee.  The exercise price per
share of Stock subject to each Stock Appreciation Right shall be set by the
Committee, but shall not be less than 100% of the per share Fair Market Value on
the date the Stock Appreciation Right is granted.  A Stock Appreciation Right
shall be subject to such terms and conditions not inconsistent with the Plan as
the Committee shall impose (including any Performance Criteria or other specific
performance criteria that must be satisfied before all or part of a Stock
Appreciation Right may be exercised) and shall be evidenced by an Award
Agreement.  The Committee shall determine the time or times at which a SAR may
be exercised in whole or in part; provided that the term of any SAR granted
under the Plan shall not exceed seven (7) years.

 

(b)                                 A Stock Appreciation Right shall entitle the
Participant (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount equal to the product of (i) the excess of
(A) the Fair Market Value of the Stock on the date the Stock Appreciation Right
is exercised over (B) the Fair Market Value of the Stock on the date the Stock
Appreciation Right was granted (which may be the original date of grant for a
Substitute Award) and (ii) the number of shares of Stock with respect to which
the Stock Appreciation Right is exercised, subject to any limitations the
Committee may impose.

 

7.2                                 Payment and Limitations on Exercise.

 

(a)                                  Subject to Section 7.2(b), payment of the
amounts determined under Section 7.1(b) above shall be in cash, in Stock (based
on its Fair Market Value as of the date the Stock Appreciation Right is
exercised) or a combination of both, as determined by the Committee and set
forth in the Award Agreement.

 

(b)                                 To the extent any payment under this
Section 7 is effected in Stock, it shall be made subject to satisfaction of all
provisions of Article 5 above pertaining to Options.

 

ARTICLE 8.

 

OTHER TYPES OF AWARDS

 

8.1                                 Performance Share Awards.  Any Eligible
Individual selected by the Committee may be granted one or more Performance
Share awards which shall be denominated in a number of shares of Stock and which
may be linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee.  In making such determinations, the Committee shall consider (among
such other

 

11

--------------------------------------------------------------------------------


 

factors as it deems relevant in light of the specific type of award) the
contributions, responsibilities and other compensation of the particular
Participant.

 

8.2                                 Performance Stock Units.  Any Eligible
Individual selected by the Committee may be granted one or more Performance
Stock Unit awards which shall be denominated in unit equivalent of shares of
Stock and/or units of value including dollar value of shares of Stock and which
may be linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee.  In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of award)
the contributions, responsibilities and other compensation of the particular
Participant.

 

8.3                                 Dividend Equivalents.  Any Eligible
Individual selected by the Committee may be granted Dividend Equivalents based
on the dividends declared on the shares of Stock that are subject to any Award
other than an Option or Stock Appreciation Right, to be credited as of dividend
payment dates, during the period between the date such Award is granted and the
date such Award is exercised, vests or expires, as determined by the Committee. 
Such Dividend Equivalents shall be converted to cash or additional shares of
Stock by such formula and at such time and subject to such limitations as may be
determined by the Committee. Notwithstanding the foregoing, any Dividend
Equivalents granted with respect to Performance Shares, Performance Stock Units,
Performance Bonus Awards or Performance-Based Awards shall only be paid as such
Awards vest based upon the achievement of the applicable Performance Goals or
other performance-based objectives.  For the avoidance of doubt, Dividend
Equivalents shall not be granted with respect to Options or Stock Appreciation
Rights.

 

8.4                                 Stock Payments.  Any Eligible Individual
selected by the Committee may receive Stock Payments in the manner determined
from time to time by the Committee.  The number of shares shall be determined by
the Committee and may be based upon the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, determined on the
date such Stock Payment is made or on any date thereafter.

 

8.5                                 Deferred Stock.  Any Eligible Individual
selected by the Committee may be granted an award of Deferred Stock in the
manner determined from time to time by the Committee.  The number of shares of
Deferred Stock shall be determined by the Committee and may be linked to the
Performance Criteria or other specific performance criteria determined to be
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee subject to Section 10.6. 
Stock underlying a Deferred Stock award will not be issued until the Deferred
Stock award has vested, pursuant to a vesting schedule or performance criteria
set by the Committee.  Unless otherwise provided by the Committee, a Participant
awarded Deferred Stock shall have no rights as a Company stockholder with
respect to such Deferred Stock until such time as the Deferred Stock award has
vested and the Stock underlying the Deferred Stock award has been issued.

 

12

--------------------------------------------------------------------------------


 

8.6                                 Restricted Stock Units.  The Committee is
authorized to make Awards of Restricted Stock Units to any Eligible Individual
selected by the Committee in such amounts and subject to such terms and
conditions as determined by the Committee.  At the time of grant, the Committee
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate subject to Section 10.6.  At the time of grant, the
Committee shall specify the maturity date applicable to each grant of Restricted
Stock Units which shall be no earlier than the vesting date or dates of the
Award and may be determined at the election of the grantee.  On the maturity
date, the Company shall, subject to Section 10.5(b), transfer to the Participant
one unrestricted, fully transferable share of Stock for each Restricted Stock
Unit scheduled to be paid out on such date and not previously forfeited.

 

8.7                                 Performance Bonus Awards. Any Eligible
Individual selected by the Committee may be granted one or more
Performance-Based Awards in the form of a cash bonus (a “Performance Bonus
Award”) payable upon the attainment of Performance Goals that are established by
the Committee and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Committee subject to Section 10.6.  Any such Performance Bonus Award paid to
a Covered Employee shall be based upon objectively determinable bonus formulas
established in accordance with Article 9.

 

ARTICLE 9.

 

PERFORMANCE-BASED AWARDS

 

9.1                                 Purpose.  The purpose of this Article 9 is
to provide the Committee the ability to qualify Awards other than Options and
SARs and that are granted pursuant to Articles 6  and 8 as Qualified
Performance-Based Compensation.  If the Committee, in its discretion, decides to
grant a Performance-Based Award to a Covered Employee, the provisions of this
Article 9 shall control over any contrary provision contained in Articles 6, 8
or 10; provided, however, that the Committee may in its discretion grant Awards
to Eligible Individuals (including Covered Employees) that are based on
Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.

 

9.2                                 Applicability.  This Article 9 shall apply
only to those Covered Employees selected by the Committee to receive
Performance-Based Awards.  The designation of a Covered Employee as a
Participant for a Performance Period shall not in any manner entitle the
Participant to receive an Award for the period.  Moreover, designation of a
Covered Employee as a Participant for a particular Performance Period shall not
require designation of such Covered Employee as a Participant in any subsequent
Performance Period and designation of one Covered Employee as a Participant
shall not require designation of any other Covered Employees as a Participant in
such period or in any other period.

 

9.3                                 Procedures with Respect to Performance-Based
Awards.  To the extent necessary to comply with the Qualified Performance-Based
Compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Articles 6 or 8 which may be granted to one or more
Covered Employees, no later than ninety (90) days

 

13

--------------------------------------------------------------------------------


 

following the commencement of any fiscal year in question or any other
designated fiscal period or period of service (or such other time as may be
required or permitted by Section 162(m) of the Code), the Committee shall, in
writing, (a) designate one or more Covered Employees, (b) select the Performance
Criteria applicable to the Performance Period, (c) establish the Performance
Goals, and amounts of such Awards, as applicable, which may be earned for such
Performance Period, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period. 
Following the completion of each Performance Period, the Committee shall certify
in writing whether the applicable Performance Goals have been achieved for such
Performance Period.  In determining the amount earned by a Covered Employee, the
Committee shall have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period.

 

9.4                                 Payment of Performance-Based Awards.  Unless
otherwise provided in the applicable Award Agreement, a Participant must be
employed by the Company or a Subsidiary on the day a Performance-Based Award for
such Performance Period is paid to the Participant.  Furthermore, a Participant
shall be eligible to receive a payment pursuant to a Performance-Based Award for
a Performance Period only if the Performance Goals for such period are
achieved.  In determining the amount earned under a Performance-Based Award, the
Committee may reduce or eliminate the amount of the Performance-Based Award
earned for the Performance Period, if in its sole and absolute discretion, such
reduction or elimination is appropriate.

 

9.5                                 Additional Limitations.  Notwithstanding any
other provision of the Plan, any Award which is granted to a Covered Employee
and is intended to constitute Qualified Performance-Based Compensation shall be
subject to any additional limitations set forth in Section 162(m) of the Code
(including any amendment to Section 162(m) of the Code) or any regulations or
rulings issued thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.

 

ARTICLE 10.

 

PROVISIONS APPLICABLE TO AWARDS

 

10.1                           Stand-Alone and Tandem Awards.  Awards granted
pursuant to the Plan may, in the discretion of the Committee, be granted either
alone, in addition to, or in tandem with, any other Award granted pursuant to
the Plan. Awards granted in addition to or in tandem with other Awards may be
granted either at the same time as or at a different time from the grant of such
other Awards.

 

10.2                           Award Agreement.  Awards under the Plan shall be
evidenced by Award Agreements that set forth the terms, conditions and
limitations for each Award which may include the term of an Award, the
provisions applicable in the event the Participant’s

 

14

--------------------------------------------------------------------------------


 

employment or service terminates, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award.

 

10.3                           Limits on Transfer.

 

(a)                                  Except as otherwise provided in
Section 10.3(b):

 

(i)                                     No Award under the Plan may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO, unless and until such Award has been exercised, or the shares
underlying such Award have been issued, and all restrictions applicable to such
shares have lapsed;

 

(ii)                                  No Award or interest or right therein
shall be liable for the debts, contracts or engagements of the Participant or
his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence; and

 

(iii)                               During the lifetime of the Participant, only
the Participant may exercise an Award (or any portion thereof) granted to him
under the Plan, unless it has been disposed of pursuant to a DRO; after the
death of the Participant, any exercisable portion of an Award may, prior to the
time when such portion becomes unexercisable under the Plan or the applicable
Award Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.

 

(b)                                 Notwithstanding Section 10.3(a), the
Administrator, in its sole discretion, may determine to permit a Participant to
transfer an Award other than an Incentive Stock Option to any one or more
Permitted Transferees, subject to the following terms and conditions:  (i) an
Award transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution; (ii) an Award transferred to a Permitted Transferee
shall continue to be subject to all the terms and conditions of the Award as
applicable to the original Participant (other than the ability to further
transfer the Award); and (iii) the Participant and the Permitted Transferee
shall execute any and all documents requested by the Administrator, including,
without limitation documents to (A) confirm the status of the transferee as a
Permitted Transferee, (B) satisfy any requirements for an exemption for the
transfer under applicable federal, state and foreign securities laws and
(C) evidence the transfer.

 

10.4                           Beneficiaries.  Notwithstanding Section 10.3, a
Participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Award Agreement applicable

 

15

--------------------------------------------------------------------------------


 

to the Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee.  If the Participant is married and resides in a community
property state, a designation of a person other than the Participant’s spouse as
his or her beneficiary with respect to more than 50% of the Participant’s
interest in the Award shall not be effective without the prior written consent
of the Participant’s spouse.  If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution.  Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Committee.

 

10.5                           Stock Certificates; Book Entry Procedures.

 

(a)                                  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded.  All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.  In addition to the terms and conditions provided
herein, the Board may require that a Participant make such reasonable covenants,
agreements, and representations as the Board, in its discretion, deems advisable
in order to comply with any such laws, regulations, or requirements. The
Committee shall have the right to require any Participant to comply with any
timing or other restrictions with respect to the settlement or exercise of any
Award, including a window-period limitation, as may be imposed in the discretion
of the Committee.

 

(b)                                 Notwithstanding any other provision of the
Plan, unless otherwise determined by the Committee or required by any applicable
law, rule or regulation, the Company shall not deliver to any Participant
certificates evidencing shares of Stock issued in connection with any Award and
instead such shares of Stock shall be recorded in the books of the Company (or,
as applicable, its transfer agent or stock plan administrator).

 

10.6                           Full Value Award Vesting Limitations.  Subject to
Section 11 and except as may be determined by the Committee in the event of the
Participant’s death, Disability or retirement, notwithstanding any other
provision of this Plan to the contrary, Full Value Awards made to Employees
shall become vested over a period of not less than three years (or, in the case
of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year, which
shall include fully-vested Awards granted in lieu of cash awards that have been
earned based on a performance period of at least one year); provided, however,
that notwithstanding the foregoing, (i) Full Value Awards that result in the
issuance of an aggregate of up to 5% of the shares of Stock available pursuant
to Section 3.1(a) may be granted to any one or more Participants without respect
to such

 

16

--------------------------------------------------------------------------------


 

minimum vesting provisions and (ii) the Company may grant Full Value Awards to
employees newly hired by the Company or any of its Subsidiaries without respect
to such minimum vesting provisions.

 

10.7                           Paperless Administration.  In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the documentation, granting or exercise of Awards, such as
a system using an internet website or interactive voice response, then the
paperless documentation, granting or exercise of Awards by a Participant may be
permitted through the use of such an automated system.

 

10.8                           Term.  Except as otherwise provided herein, the
term of any Award shall be set by the Committee in its discretion.

 

10.9                           Exercise or Purchase Price.  Except as set forth
in Sections 5.1(a) and 7.1(b), the Committee may establish the exercise or
purchase price, if any, of any Award; provided, however, that such price shall
not be less than the par value of a share of Stock on the date of grant, unless
otherwise permitted by applicable state law.

 

10.10                     Treatment upon Termination of Employment or Service. 
An Award shall only be exercisable or payable while the Participant is an
Employee, Consultant or Director, as applicable; provided, however, that the
Committee in its sole and absolute discretion may provide that an Award may be
exercised or paid subsequent to a termination of employment or service, as
applicable, or following a Change in Control of the Company, or because of the
Participant’s retirement, death or Disability, or otherwise.

 

10.11                     Form of Payment.  Payments with respect to any Awards
granted under this Plan shall be made in cash, in Stock or a combination of
both, as determined by the Committee and set forth in the Award Agreement.

 

10.12                     Award Agreement.  All Awards granted under this Plan
shall be subject to such additional terms and conditions as determined by the
Committee and shall be evidenced by an Award Agreement.

 

ARTICLE 11.

 

CHANGES IN CAPITAL STRUCTURE

 

11.1                           Adjustments.

 

(a)                                  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in Sections
11.1(b) and 11.1(c):

 

(i)                                     The number and type of securities
subject to each outstanding Award and the exercise price or grant price thereof,
if applicable, will be equitably adjusted.  The adjustments provided under this
Section 11.1(a)(i) shall be nondiscretionary and shall be final and binding on
the affected Participant and the Company.

 

17

--------------------------------------------------------------------------------


 

(ii)                                  With respect to the aggregate number and
kind of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Sections 3.1 and 3.3), the Committee shall
make such equitable adjustments, if any, as the Committee in its discretion may
deem appropriate to reflect such Equity Restructuring.

 

(b)                                 Other than in connection with an Equity
Restructuring, in the event of any combination or exchange of shares, merger,
consolidation or other distribution (other than normal cash dividends) of
Company assets to stockholders, or any other change affecting the shares of
Stock or the share price of the Stock, the Committee may make such equitable
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such change with respect to (a) the aggregate number and kind of shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitations in Sections 3.1 and 3.3); (b) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (c) the grant or exercise price
per share for any outstanding Awards under the Plan.

 

(c)                                  Other than in connection with an Equity
Restructuring, in the event of any transaction or event described in Section
11.1 or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, in its sole and absolute discretion, and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Participant’s request, is hereby authorized
to take any one or more of the following actions whenever the Committee
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:

 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash and/or property, if any, equal
to the amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights (and, for the avoidance of doubt, if as
of the date of the occurrence of the transaction or event described in this
Section 11.1 the Committee determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (B) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion;

 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               To make adjustments in the number and type
of shares of Stock (or other securities or property) subject to outstanding
Awards, and in the number and kind of outstanding Award and/or in the terms and
conditions of (including the grant or exercise price),

 

18

--------------------------------------------------------------------------------


 

and the criteria included in, outstanding options, rights and awards and
options, rights and awards which may be granted in the future;

 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

11.2                           Change in Control.  If the Company undergoes a
Change in Control, then any surviving corporation or entity or acquiring
corporation or entity, or affiliate of such corporation or entity, may assume
any Awards outstanding under the Plan or may substitute similar stock awards
(including an award to acquire the same consideration paid to the stockholders
in the Change in Control) for those outstanding under the Plan.  Notwithstanding
Section 11.1, and except as may otherwise be provided in any applicable Award
Agreement or other written agreement entered into between the Company and a
Participant, if a Change in Control occurs and a Participant’s Award is not
assumed or an equivalent award substituted by a successor entity, then
immediately prior to the Change in Control such Award shall become fully
exercisable and all forfeiture restrictions on such Awards shall lapse.  Upon,
or in anticipation of, a Change in Control, the Committee may cause any and all
Awards outstanding hereunder to terminate at a specific time in the future,
including but not limited to the date of such Change in Control, and shall give
each Participant the right to exercise such Awards during a period of time as
the Committee, in its sole and absolute discretion, shall determine.  In the
event that the terms of any agreement between the Company or any Company
subsidiary or affiliate and a Participant contains provisions that conflict with
and are more restrictive than the provisions of this Section 11.2, this Section
11.2 shall prevail and control and the more restrictive terms of such agreement
(and only such terms) shall be of no force or effect.   Notwithstanding the
assumption or substitution of Awards granted to Participants other than
Independent Directors pursuant to the foregoing provisions, any Award granted to
an Independent Director pursuant to the Independent Director Equity Compensation
Policy which is outstanding immediately prior to the closing of the Change in
Control shall be accelerated and made fully vested and/or exercisable, as
applicable, at least ten (10) days prior to the closing of the Change in
Control.

 

11.3                           No Other Rights.  Except as expressly provided in
the Plan, no Participant shall have any rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend, any
increase or decrease in the number of shares of stock of any class or any
dissolution, liquidation, merger, or consolidation of the Company or any other
corporation.  Except as expressly provided in the Plan or pursuant to action of
the Committee under the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the grant or exercise price of
any Award.

 

11.4                           Restrictions on Exercise.  In the event of any
pending stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other distribution (other than

 

19

--------------------------------------------------------------------------------


 

normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Stock or the share price of the Stock including any
Equity Restructuring, for reasons of administrative convenience, the Company in
its sole discretion may refuse to permit the exercise of any Award during a
period of 30 days prior to the consummation of any such transaction.

 

ARTICLE 12.

 

GRANTS OF AWARDS TO INDEPENDENT DIRECTORS

 

Notwithstanding anything herein to the contrary, the grant of any Award to an
Independent Director shall be made by the Board pursuant to a written policy or
program which may be recommended by a committee of the Board and approved by the
Board (the “Independent Director Equity Compensation Policy”) in its
discretion.  The Independent Director Equity Compensation Policy shall set forth
the type of Award(s) to be granted to Independent Directors, the number of
shares of Stock to be subject to Independent Director Awards, the conditions on
which such Awards shall be granted, become exercisable and/or payable and
expire, and such other terms and conditions as may be set forth in the
Independent Director Equity Compensation Policy and determined by the Board in
its discretion.  For the avoidance of doubt, Awards granted to Independent
Directors shall be subject to all of the limitations set forth in the Plan.

 

ARTICLE 13.

 

ADMINISTRATION

 

13.1                           Committee.  Unless and until the Board delegates
administration of the Plan to a Committee as set forth below, the Plan shall be
administered by the full Board, and for such purposes the term “Committee” as
used in this Plan shall be deemed to refer to the Board.  The Board, at its
discretion or as otherwise necessary to comply with the requirements of Section
162(m) of the Code, Rule 16b-3 promulgated under the Exchange Act or to the
extent required by any other applicable rule or regulation, may delegate
administration of the Plan to a Committee consisting of two or more members of
the Board.  Unless otherwise determined by the Board, the Committee shall
consist solely of two or more members of the Board each of whom is an “outside
director,” within the meaning of Section 162(m) of the Code, a Non-Employee
Director and an “independent director” under the rules of the NASDAQ Stock
Market (or other principal securities market on which shares of Stock are
traded); provided that any action taken by the Committee shall be valid and
effective, whether or not members of the Committee at the time of such action
are later determined not to have satisfied the requirements for membership set
forth in this Section 13.1 or otherwise provided in any charter of the
Committee.  Notwithstanding the foregoing: (a) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to all Awards granted to Independent Directors and for
purposes of such Awards the term “Committee” as used in this Plan shall be
deemed to refer to the Board and (b) the Committee may delegate its authority
hereunder to the extent permitted by Section 13.5.  In its sole discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan except with respect to matters which
under Rule 16b-3

 

20

--------------------------------------------------------------------------------


 

under the Exchange Act or Section 162(m) of the Code, or any regulations or
rules issued thereunder, are required to be determined in the sole discretion of
the Committee.  Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment; Committee members may resign at any time by delivering written
notice to the Board; and vacancies in the Committee may only be filled by the
Board.

 

13.2                           Action by the Committee.  Unless otherwise
established by the Board or in any charter of the Committee, a majority of the
Committee shall constitute a quorum and the acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved in
writing by a majority of the Committee in lieu of a meeting, shall be deemed the
acts of the Committee.  Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Subsidiary, the Company’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

 

13.3                           Authority of Committee.  Subject to any specific
designation in the Plan, the Committee has the exclusive power, authority and
discretion to:

 

(a)                                  Designate Participants to receive Awards;

 

(b)                                 Determine the type or types of Awards to be
granted to each Participant;

 

(c)                                  Determine the number of Awards to be
granted and the number of shares of Stock to which an Award will relate;

 

(d)                                 Determine the terms and conditions of any
Award granted pursuant to the Plan, including, but not limited to, the exercise
price, grant price, or purchase price, any reload provision, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, any provisions related to non-competition and recapture of gain on an
Award, based in each case on such considerations as the Committee in its sole
discretion determines; provided, however, that the Committee shall not have the
authority to accelerate the vesting or waive the forfeiture of any
Performance-Based Awards;

 

(e)                                  Determine whether, to what extent, and
pursuant to what circumstances an Award may be settled in, or the exercise price
of an Award may be paid in, cash, Stock, other Awards, or other property, or an
Award may be canceled, forfeited, or surrendered;

 

(f)                                    Prescribe the form of each Award
Agreement, which need not be identical for each Participant;

 

(g)                                 Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt, or revise any rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

21

--------------------------------------------------------------------------------


 

(i)                                     Interpret the terms of, and any matter
arising pursuant to, the Plan or any Award Agreement; and

 

(j)                                     Make all other decisions and
determinations that may be required pursuant to the Plan or as the Committee
deems necessary or advisable to administer the Plan.

 

13.4                           Decisions Binding.  The Committee’s
interpretation of the Plan, any Awards granted pursuant to the Plan, any Award
Agreement and all decisions and determinations by the Committee with respect to
the Plan are final, binding, and conclusive on all parties.

 

13.5                           Delegation of Authority.  To the extent permitted
by applicable law, the Board or the Committee may from time to time delegate to
a committee of one or more members of the Board or one or more officers of the
Company the authority to grant or amend Awards to Participants other than (a)
Employees who are subject to Section 16 of the Exchange Act, (b) Covered
Employees, or (c) officers of the Company (or Directors) to whom authority to
grant or amend Awards has been delegated hereunder.  Any delegation hereunder
shall be subject to the restrictions and limits that the Board or the Committee,
as applicable, specifies at the time of such delegation, and the Board or the
Committee, as applicable, may at any time rescind the authority so delegated or
appoint a new delegatee.  At all times, the delegatee appointed under this
Section 13.5 shall serve in such capacity at the pleasure of the Board.

 

ARTICLE 14.

 

EFFECTIVE AND EXPIRATION DATE

 

14.1                           Effective Date.  The Plan is effective as of the
date the Plan is approved by the Company’s stockholders (the “Effective Date”). 
The Plan will be deemed to be approved by the stockholders if it is approved
either:

 

(a)                                  By a majority of the votes cast at a duly
held stockholder’s meeting at which a quorum representing a majority of
outstanding voting stock is, either in person or by proxy, present and voting on
the plan; or

 

(b)                                 By a method and in a degree that would be
treated as adequate under Delaware law in the case of an action requiring
stockholder approval.

 

14.2                           Expiration Date.  The Plan will expire on, and no
Award may be granted pursuant to the Plan after the tenth anniversary of the
Effective Date, except that no Incentive Stock Options may be granted under the
Plan after the earlier of the tenth anniversary of (a) the date the Plan is
approved by the Board or (b) the Effective Date.  Any Awards that are
outstanding on the tenth anniversary of the Effective Date shall remain in force
according to the terms of the Plan and the applicable Award Agreement.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 15.

 

AMENDMENT, MODIFICATION, AND TERMINATION

 

15.1                           Amendment, Modification, and Termination. 
Subject to Section 16.14, with the approval of the Board, at any time and from
time to time, the Committee may terminate, amend or modify the Plan; provided,
however, that (a) to the extent necessary and desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) stockholder approval shall be required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Article 11), (ii) permits the Committee to
grant Options with an exercise price that is below Fair Market Value on the date
of grant, or (iii) permits the Committee to extend the exercise period for an
Option beyond seven (7) years from the date of grant.  Notwithstanding any
provision in this Plan to the contrary, absent approval of the stockholders of
the Company, (i) except as permitted by Article 11, no Option or SAR may be
amended to reduce the per share exercise price of the shares subject to such
Option or SAR below the per share exercise price as of the date the Option or
SAR is granted and (ii) except as permitted by Article 11, no Award or cash
award may be granted in exchange for the cancellation or surrender of an Option
or SAR.  Further notwithstanding any provision in this Plan to the contrary,
except as permitted by Article 11, absent the approval of the stockholders of
the Company, the Committee shall not offer to buyout for a payment in cash, an
Option or Stock Appreciation Right previously granted.

 

15.2                           Awards Previously Granted.  Except with respect
to amendments made pursuant to Section 16.14, no termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant.

 

ARTICLE 16.

 

GENERAL PROVISIONS

 

16.1                           No Rights to Awards.  No Eligible Individual or
other person shall have any claim to be granted any Award pursuant to the Plan,
and neither the Company nor the Committee is obligated to treat Eligible
Individuals, Participants or any other persons uniformly.

 

16.2                           No Stockholders Rights.  Except as otherwise
provided herein, a Participant shall have none of the rights of a stockholder
with respect to shares of Stock covered by any Award until the Participant
becomes the record owner of such shares of Stock.

 

16.3                           Withholding.  The Company or any Subsidiary shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Company, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s employment tax obligations)
required by law to be withheld with respect to any taxable event concerning a
Participant arising as a result of this Plan.  The Committee may in its
discretion and in satisfaction of the foregoing requirement allow a Participant
to elect to have the Company withhold shares of Stock otherwise issuable under
an Award having a Fair Market Value equal to the sums required to be withheld. 
Notwithstanding any other provision of the Plan, the number of shares of Stock
which may be withheld with respect to the issuance,

 

23

--------------------------------------------------------------------------------


 

vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months (or such other period as may be
determined by the Committee) after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant’s federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

 

16.4                           No Right to Employment or Services.  Nothing in
the Plan or any Award Agreement shall interfere with or limit in any way the
right of the Company or any Subsidiary to terminate any Participant’s employment
or services at any time, nor confer upon any Participant any right to continue
in the employ or service of the Company or any Subsidiary.

 

16.5                           Unfunded Status of Awards.  The Plan is intended
to be an “unfunded” plan for incentive compensation.  With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Subsidiary.

 

16.6                           Indemnification.  To the extent allowable
pursuant to applicable law, each member of the Committee or of the Board shall
be indemnified and held harmless by the Company from any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled pursuant to the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

16.7                           Relationship to other Benefits.  No payment
pursuant to the Plan shall be taken into account in determining any benefits
pursuant to any pension, retirement, savings, profit sharing, group insurance,
welfare or other benefit plan of the Company or any Subsidiary except to the
extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.

 

16.8                           Expenses.  The expenses of administering the Plan
shall be borne by the Company and its Subsidiaries.

 

16.9                           Titles and Headings.  The titles and headings of
the Sections in the Plan are for convenience of reference only and, in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

 

24

--------------------------------------------------------------------------------


 

16.10                     Fractional Shares.  No fractional shares of Stock
shall be issued and the Committee shall determine, in its discretion, whether
cash shall be given in lieu of fractional shares or whether such fractional
shares shall be eliminated by rounding up or down as appropriate.

 

16.11                     Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any Participant who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 under the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

 

16.12                     Government and Other Regulations.  The obligation of
the Company to make payment of awards in Stock or otherwise shall be subject to
all applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required.  The Company shall be under no obligation to
register pursuant to the Securities Act, as amended, any of the shares of Stock
paid pursuant to the Plan.  If the shares paid pursuant to the Plan may in
certain circumstances be exempt from registration pursuant to the Securities
Act, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

 

16.13                     Governing Law.  The Plan and all Award Agreements
shall be construed in accordance with and governed by the laws of the State of
Delaware without regard to otherwise governing principles of conflicts of law.

 

16.14                     Section 409A.  To the extent that the Committee
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Agreement evidencing such Award shall incorporate the terms
and conditions required by Section 409A of the Code.  To the extent applicable,
the Plan and Award Agreements shall be interpreted in accordance with Section
409A of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date.  Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.

 

25

--------------------------------------------------------------------------------